DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the continuation application filed on 09/23/2015. This application is a continuation for application 14,862,883.
Status of Claims
Claims 1-20 filed on 04/06/2020 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 18 recites the limitation “the first is dependent on the hierarch” which renders the claim indefinite because the phrase is not complete (missing word/words).
Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of creating and processing a workflow. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “identifying a workflow for a request based at least in part on an input, wherein the workflow comprises a first workflow stage and a second workflow stage that correspond to a same workflow model, the request comprises a first item and a second item that correspond to first data to be created or modified by an execution of the workflow, and an execution of the workflow for the request corresponds to second data in a hierarchy; and in response to a change in the second data, executing the workflow without amending the same workflow model at least by: determining whether the execution of the workflow entering the first workflow stage is to be split based in part or in whole upon a stage criterion for the first workflow stage; and when it is determined that the request is to be split, splitting the request at least by: maintaining the first item that does not satisfy the stage criterion in the request; generating a different request, which is different from the request, for the second item that satisfies the stage criterion; processing the request at the first workflow stage with the same workflow model for the first item; and processing the different request with regards to the first workflow stage for the second item with the same model”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe creating and processing workflows in an organization. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 13 and 17 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 13 and 17 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-12, 14-16, and 18-20 recite certain methods of organizing human activity because the claimed elements describe processing the workflow using a hierarchy model. As a result, claims 2-12, 14-16, and 18-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a computer implemented method”, “a first system”, and “ a second system”. When considered in view of the claim as a whole, the computer implemented method merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The first item and the second item that corresponds to data in a first system and  a second system do not integrate the abstract idea into a practical application because they are just referencing to data location in a first and a second system. Those systems are used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 13 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, causes the processor to execute a set of acts and claim 17 further recites A system, comprising: a memory having stored thereon a sequence of instructions; and a processor, wherein the process is capable of executing the sequence of instructions which executes a set of acts, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 13 and 17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-12, 14-16, and 18-20 include additional elements beyond those recited by independent claims 1, 13, and 17. The additional elements in the dependent claims include “first database on a first storage device of the first system” and “second system” as in claim 3, “second system”, “one or more database objects in the first database on the first storage device of the first system” as in claim 4, “second system” as in claim 5, “a second database on a second storage device on the second system” and “second storage device on the second system , first storage device on the first system” as in claim 6, “second database” as in claim 7, “second database on the second system” as in claim 8, “a user device” and  “first system with an application server over a middleware server” as in claim 11, “first system”, “second system”, “first application on the first system using one or more application programming interface (API) calls”, “first database and the second database”, “backend database server”, “first system for the first storage device and the second system for the second storage device”, and “an application server” as in claim 12, “first database on a first storage device of the first system” and “second system” as in claim 14, “second system” as in claim 16, “second system”, “first system”, “first database”, and “second database” as in claim 18, “first storage device of the first system”, “first database”, “second system”, and “first database on the first storage device of the first system” as in claim 19, and “a second database on the second system” as in claim 20. Those computer elements are used as tools to perform the recited abstract idea.
As a result, claims 2-12, 14-16, and 18-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “a computer implemented method”, “a first system”, and “ a second system” used to apply the abstract idea on a computer. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 13 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, causes the processor to execute a set of acts and claim 17 further recites A system, comprising: a memory having stored thereon a sequence of instructions; and a processor, wherein the process is capable of executing the sequence of instructions which executes a set of acts, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 13 and 17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-12, 14-16, and 18-20 include additional elements beyond those recited by independent claims 1, 13, and 17. The additional elements in the dependent claims include “first database on a first storage device of the first system” and “second system” as in claim 3, “second system”, “one or more database objects in the first database on the first storage device of the first system” as in claim 4, “second system” as in claim 5, “a second database on a second storage device on the second system” and “second storage device on the second system , first storage device on the first system” as in claim 6, “second database” as in claim 7, “second database on the second system” as in claim 8, “a user device” and  “first system with an application server over a middleware server” as in claim 11, “first system”, “second system”, “first application on the first system using one or more application programming interface (API) calls”, “first database and the second database”, “backend database server”, “first system for the first storage device and the second system for the second storage device”, and “an application server” as in claim 12, “first database on a first storage device of the first system” and “second system” as in claim 14, “second system” as in claim 16, “second system”, “first system”, “first database”, and “second database” as in claim 18, “first storage device of the first system”, “first database”, “second system”, and “first database on the first storage device of the first system” as in claim 19, and “a second database on the second system” as in claim 20. Those additional elements are used to apply the recited abstract idea on a computer. As a result, claims 2-12, 14-16, and 18-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Examiner’s Notes
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims, specifically, “in response to a change in the second data on the second system, executing the workflow without amending the same workflow model at least by: determining whether the execution of the workflow entering the first workflow stage is to be split based in part or in whole upon a stage criterion for the first workflow stage; and when it is determined that the request is to be split, splitting the request at least by: maintaining the first item that does not satisfy the stage criterion in the request; generating a different request, which is different from the request, for the second item that satisfies the stage criterion; processing the request at the first workflow stage with the same workflow model for the first item; and processing the different request with regards to the first workflow stage for the second item with the same model” nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-20 are therefore distinguished from the prior arts. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Morinville; Paul V. (US 20090182607 A1), it discloses the invention comprises a business process management system which is configured to utilize both an organizational structure and a role structure to identify positions within a company. These data structures, used in combination, may enable the efficiency of business processes to be improved in a number of ways. For example, signature looping processes can be configured to identify approvers or other participants in a business process based upon their roles in the company, and not simply their positions within the organization, Sharma; Ranjan et al. (US 20150229778 A1), it discloses a "branch" is one of several alternative paths of a workflow that is selected for execution following evaluation of a DP (decision point). A "span" is a sequence of two or more SIBs within a branch (without involving a DP). The overall relationship is as follows: [0051] The OFCS provides the framework to run one or more workflows; [0052] A workflow represents the charging logic, starting with the input (e.g., charging request) and finishing with a CDR; [0053] A workflow includes one or more branches; [0054] A workflow with a single branch includes one or more SIBs executed sequentially; [0055] A workflow with more than one branch includes at least one decision point (DP) that selects the branch to be executed based on evaluation criterion; [0056] A branch includes zero or more spans, and additionally, zero or more SIBs; [0057] A span consists of two or more SIBs, Du Fosse; Eric Denis (US 20100293027 A1) it discloses FIG. 2 shows an example of a Work Package 20 showing a split workflow pattern, where the task action activities 22 and 24 are split based on an alternative workflow path identified as "if Else Activity", Kang; Chih-Chiang et al. (US 20060047555 A1) it discloses Courtesy copies of the workflow object can also be sent to readers 135 whose approval is not required. Since the routing path to the various managers, i.e. to current processors 130, is fixed by authorization engine 105 at the time the workflow object is submitted, problems can result if the hierarchy changes after submission of the workflow object and prior to approval. Current processors or managers that should no longer receive a particular workflow object may still receive the object. Managers or readers who have left the organization or changed positions within the organizational may still receive the workflow object even though they are no longer authorized to do so. If a current processor no longer exists, then it is possible that no one has processing authority for a particular workflow object. With the conventional workflow system described above, it is possible that many workflow objects or requests may be misdirected to wrong approval routes. This can lead to wasted time manually correcting the routing and approval path.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623